Case 1:19-mj-00118-MSM-PAS Document 32 Filed 06/14/21 Page 1 of 4 PageID #: 142




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
       v.                                    )
                                                    C.A. No. 1:19-mj-118-MSM-PAS
                                             )
 PETER K. ZENDRAN                            )
                                             )
                                             )


                                          ORDER

 Mary S. McElroy, United States District Judge.

        The Court has thoroughly conducted a de novo review of all the papers in this

 case including the Report and Recommendations of Magistrate Judge Patricia A.

 Sullivan (“R&R”) (ECF No. 29), the Objection to the R&R filed by the defendant (ECF

 No. 30), and the Government’s Response to the Defendant’s Objection to the R&R

 (ECF No. 31). The Court also reviewed the Forensic Report provided to the Court by

 the Shawn E. Channell, Ph.D., ABPP.         Finally, the Court has listened to the audio

 recording of the hearing conducted by Magistrate Judge Sullivan on November 20,

 2020. For the reasons stated in the Magistrate Judge’s R&R, the Court adopts the

 findings of facts and conclusions of law in total. 1

        Courts hearing criminal matters must ensure that defendants are legally

 competent to stand trial. It is indisputable that “the conviction of an accused person




 1 Both attorneys agreed, at an off-the-record conference held on February 25, 2021,
 that an additional hearing was not required and that the Court could decide this
 Motion and Objection on the papers provided.
Case 1:19-mj-00118-MSM-PAS Document 32 Filed 06/14/21 Page 2 of 4 PageID #: 143




 while he is legally incompetent violates due process.” Pate v. Robinson, 383 U.S. 375,

 378 (1966). To determine if a defendant is competent to stand trial, the Court must

 determine if the defendant is “presently suffering from a mental disease or defect”

 and, if he is, whether that disease or defect causes him to be either “mentally

 incompetent to the extent that he is unable to understand the nature and

 consequences of the proceedings against him” or it renders him unable “to assist

 properly in his defense.” 18 U.S.C. § 4241(d). See Johnson v. Norton, 249 F.3d 20,

 26 (1st Cir. 2001) (“The test for legal competence is whether [the defendant] has

 sufficient present ability to consult with his lawyer with a reasonable degree of

 rational understanding and whether he has a rational as well as factual

 understanding of the proceedings against him.”) (internal citations omitted); see also

 United States v. Maldonado, 708 F.3d 38, 45 (1st Cir. 2013) (competency requires that

 the defendant have the ability to comprehend nature of proceedings and to assist

 counsel in preparing his defense).

       This matter came before the Magistrate Judge on the government’s motion to

 evaluate the defendant for his competence to stand trial. 2         After hearings the

 Magistrate Judge made several findings of fact that have not been seriously refuted

 by the defense. While the defendant has objected to the R&R (ECF No. 30), he has

 not provided any additional evidence or contradictory evidence from which the Court

 can determine that the Magistrate Judge’s findings of fact are inaccurate or




 2The travel of this case as it relates to the issue of competence is detailed extensively
 in the Magistrate Judge’s R&R (ECF No. 29) and the Court will not reiterate it here.


                                            2
Case 1:19-mj-00118-MSM-PAS Document 32 Filed 06/14/21 Page 3 of 4 PageID #: 144




 inconclusive. The psychological evidence, presented by the government’s witness, Dr.

 Channell, while objected to by the defendant, stands as the only medical evidence

 before the Court. As a result, the Court finds that the Magistrate Judge’s findings

 are accurate and form a sufficient basis for her conclusions that the government has

 met its burden of proving by a preponderance of the evidence that the defendant

 suffers from untreated Schizoaffective Disorder, Bipolar Type as well as her

 conclusion that the symptoms of this mental disease render him incompetent to the

 extent that he suffers from delusional beliefs that significantly impair his decision

 making about how to proceed with his case and his ability to assist his attorney with

 his defense.

       The Court finds that the preponderance of the evidence establishes that Mr.

 Zendran presently suffers from a mental disease (Schizoaffective Disorder, Bipolar

 Type) that renders him mentally incompetent to the extent that he is unable to

 understand the nature and consequences of the proceedings against him or to

 properly assist in his defense. The Court orders that the defendant be committed to

 the custody of the Attorney General, who shall hospitalize him for treatment in a

 suitable facility for such a reasonable time, not to exceed four months, as is necessary

 to determine whether there is a substantial probability that in the foreseeable future,

 he will attain the capacity to permit trial to proceed. 18 U.S.C. § 4241(d). The Court

 also accepts the Magistrate Judge’s recommendation that, based on the defendant’s

 expression of discomfort at FMC Devens, the Bureau of Prisons be encouraged to




                                            3
Case 1:19-mj-00118-MSM-PAS Document 32 Filed 06/14/21 Page 4 of 4 PageID #: 145




 consider hospitalization of defendant at another facility pending further study

 pursuant to 18 U.S.C. § 4241(d).

       For the foregoing reasons, the R&R (ECF No. 29) is ACCEPTED and

 ADOPTED in full.

 IT IS SO ORDERED.



 _________________________________
 Mary S. McElroy
 United States District Judge
 June 14, 2021




                                       4
